DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-21 and 31-33, in the reply filed on 18 March 2022 is acknowledged.

Claim Interpretation
It is important to note that claims 31 and 31 are product claims.  The determination of patentability for product by process claims is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (MPEP 2113).  

Drawings
The drawings are objected to because in Figure 2b it appears that reference character 11 was utilized when reference character 111 should have been utilized.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 7, 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 5, 6, 7, 8 and 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term about in claim 5 renders indefinite the particle size.  The use of the claim about in claim 6 renders indefinite the pore size, porosity and thickness.  The use of the term about in claim 7 renders indefinite the pore size.  The use of term about in claim 8 renders indefinite the porosity.  The use of about in claim 10 renders indefinite the melting temperature of the molten electrolyte.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-15 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature “High Temperature Alkaline Water Electrolysis” to Xu et al. (Xu).
As to claim 1, Xu teaches a composite membrane suitable for use in an alkaline water electrolyzer, the composite membrane comprising a porous supporting, comprising a plurality of pores and a molten electrolyte having hydroxide conductivity disposed within the pores of the porous support (Pages 1, 5 and 9).
As to claim 2, Xu teaches the membrane of claim 1. Xu further teaches that the porous support comprises a matrix of particles arranged randomly and thus wherein the plurality of pores comprise tortuous pores formed by spaces between the particles (Pages 9-11).
As to claims 3 and 4, Xu teaches the membrane of claim 2. Xu further teaches that the particles comprises one or more types of metal oxide particles, such as alumina, Al2O3, and zirconia, ZrO2 (Pages 5 and 9).
As to claim 7, Xu teaches the membrane of claim 6. Xu further teaches that the porous support comprises a pore size of, for example, 0.1424 microns (Page 15).
As to claim 8, Xu teaches the membrane of claim 6. Xu further teaches that the porous support has a porosity of, for example, 59.1840%, considered to be “about” 55% (Page 15).
As to claim 9, Xu teaches the membrane of claim 1. Xu further teaches that the molten electrolyte completely fills the pores of the porous support, as seen via the lack of void space in the images (Pages 9-11).
As to claim 10, Xu teaches the membrane of claim 1.  Xu further teaches that the molten electrolyte has a melting temperature of from about 225°C to 462°C (Page 12).
As to claims 11 and 12, Xu teaches the membrane of claim 10. Xu further teaches that the molten electrolyte comprises alkali hydroxides (Page 12).
As to claim 13, Xu teaches the membrane of claim 12.  Xu further teaches that the molten electrolyte comprises a single species of alkali hydroxide comprising lithium hydroxide, sodium hydroxide or potassium hydroxide (Page 12).
As to claims 14 and 15, Xu teaches the membrane of claim 12. Xu further teaches that the molten electrolyte comprises a eutectic mixture of two alkali hydroxide species of lithium hydroxide, sodium hydroxide or potassium hydroxide.  
As to claim 31, Xu teaches a composite membrane comprising a porous supporting, comprising a plurality of pores and a molten electrolyte having hydroxide conductivity disposed within the pores of the porous support (Pages 1, 5 and 9).  Thus the same product that would be produced by the method of claim 22.  Nonetheless, Xu specifically teaches that the porous support is formed and then filled with the molten electrolyte (Pages 1, 5 and 9).  
As to claim 32, Xu teaches a composite membrane comprising a porous supporting, comprising a plurality of pores and a solidified (dried at 100°C) molten electrolyte having hydroxide conductivity disposed within the pores of the porous support (Pages 1, 5, 9 and 16).  Thus the same product that would be produced by the method of claim 22.  Nonetheless, Xu specifically teaches that the porous support is formed and then filled with the molten electrolyte and solidified (dried at 100°C) (Pages 1, 5, 9 and 16).  
As to claim 33, as discussed above, Xu teaches a composite membrane as claimed in claim 1.  Xu further teaches that this membrane is formed in an alkaline water electrolyzer further comprising an anode coupled to the composite membrane and a cathode operatively coupled to the composite membrane (Pages 17 and 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 2 and 3above, and further in view of US Patent No. 4,322,482 to Bushnell et al. (Bushnell).
As to claim 5, Xu teaches the membrane of claim 3.  Xu teaches particles in the micron range, as shown in the images (Pages 9-11); however, Xu fails to specifically teach the exact particle size.  However, Bushnell also discusses ceramic porous membrane matrixes utilized for retaining molten electrolyte in electrochemical operations and teaches that the electrolyte matrix should comprise a particle size on the range of submicron to a single micron in order to effectively form the matrix (Column 2, Lines 49-66; Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the particles of the matrix of Xu on the size range of submicron to a single micron, thus rendering obvious values within the range of “about” 0.2 microns to “about” 1.0 microns, with the expectation of effectively forming the porous matrix as taught by Bushnell.  
As to claim 6, Xu teaches the membrane of claim 3.  Xu further teaches that the porosity is, for example, 59.1840% (Page 15).  Xu further teaches particles in the micron range, as shown in the images (Pages 9-11); however, Xu fails to specifically teach the exact particle size.  However, Bushnell also discusses ceramic porous membrane matrixes utilized for retaining molten electrolyte in electrochemical operations and teaches that the electrolyte matrix should comprise a particle size on the range of submicron to a single micron in order to effectively form the matrix (Column 2, Lines 49-66; Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the particles of the matrix of Xu on the size range of submicron to a single micron, thus rendering obvious values within the range of “about” 0.2 microns to “about” 1.0 microns, with the expectation of effectively forming the porous matrix as taught by Bushnell.  
However, Xu further fails to teach a thickness of about 100 microns to about 400 microns, discussing only a specific embodiment of 500 microns (Page 14).  However, Bushnell further discusses the thickness of the porous matrix and teaches that effective values range from 380 microns (0.015 inches) to 1524 microns (0.06 inches) (Table 1).  Therefore, one of ordinary skill in the art at the time of filing would have expected that lower micron values such as 380 microns would be effective in forming the matrix of Xu.  
As to claim 18, Xu teaches the membrane of claim 2. However, Xu fails to specifically teach that the membrane comprises a crack attenuator.  However, Bushnell also discusses ceramic porous membrane matrixes utilized for retaining molten electrolyte in electrochemical operations and teaches that the electrolyte matrix should comprises a crack attenuator in order to prevent cracks and improve the matrix (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a crack attenuator to the matrix of Xu in order to prevent cracks and improve the matrix as taught by Bushnell.  
As to claim 19, the combination of Xu and Bushnell teaches the membrane of claim 18. Bushnell further teaches that the crack attenuator should comprise the same ceramic as the porous support in a larger size (Column 2, Line 67 to Column 3, Line 8).  Xu teaches that this ceramic is α-Al2O3 (Page 9).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2018/0131017 to Hilmi et al. (Hilmi).
As to claims 16 and 17, Xu teaches the membrane of claim 2.  However, Xu fails to further specifically teach that the composite membrane comprises a coarsening inhibitor.  However, Hilmi also discusses ceramic porous membrane matrixes utilized for retaining molten electrolyte in electrochemical operations and teaches that the electrolyte matrix should comprises a coarsening inhibitor such as MnO2 or Fe2O3 in order to increase the performance and service lifetime of the matrix (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a coarsening agent such as MnO2 or Fe2O3 to the electrolyte matrix of Xu in order to increase the performance and service lifetime of the matrix as taught by Hilmi.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2011/0287333 to Shin et al. (Shin)
As to claims 20 and 21, Xu teaches the membrane of claim 2. However, Xu fails to specifically teach that the membrane comprises a crack attenuator.  However, Shin also discusses ceramic porous membrane matrixes utilized for retaining molten electrolyte in electrochemical operations and teaches that the electrolyte matrix should comprises a reinforcing material comprising, for example, aluminum particles in order to reinforce the matrix (Abstract; Paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add an aluminum reinforcing material to the matrix of Xu in order to reinforce the matrix as taught by Shin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794